DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed on 5/25/2021 have been fully considered but they are not persuasive. 
Regarding claims 33, 39, the applicant argues that the reference of Lunttila et al. does not disclose the feature: “after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report”. Particularly, the applicant argues that Lunttila relates to deactivation of certain component carriers for the wireless device and not deactivation the periodic transmission of the channel quality reports on the PUCCH (see remark on page 10). Further, the applicant argues that Lunttila discloses that the “In step S3, a determination is made as to whether or not the CSI report is to be sent on the PUCCH or the PUSCH”, and therefore Lunttila leaves it up to the UE to determine if the UE has data to transmit on the PUCCH and, if so, then the UE determines to send the periodic report on the PUSCH (see remark on page 11). The Examiner respectfully disagrees and will further explain the rejection.
The Examiner would like to highlight the teaching of Lunttila in fig. 6, T2-T5, and para. 0035, 0070, 0077-0079. As expressly stated in para. 0070, Luntilla discloses that “CSI report is to be sent on the PUCCH or the PUSCH. In one embodiment of the present invention, the periodic report would normally be sent on the PUCCH. However, if the UE is scheduled data in the uplink, then the periodic report would instead be sent on the PUSCH.” To better address the applicant’s arguments in the above, the Examiner would like to draw the applicant’s attention to fig. 6, T2, the UE receives a request from the base station a report is provided for sending on the PUSCH which contains the required information for the active component carriers and for the deactivated component carriers information as previously discussed is provided in that report.” In other words, the base station sends a request (e.g., the deactivation message) to the UE, requesting an aperiodic CSI report transmission on the PUSCH instead of a periodic report transmission on the PUCCH, and in step T5, the UE transmits a report on the PUSCH based on the request (e.g., the deactivation message for deactivating the periodic transmission report on the PUCCH).
Claims 43 and 49 recites the similar feature and therefore are addressed similarly. 
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) mpep 2141.02.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The applicant is suggested to further amend the claim to expedite case prosecution.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35, 39-41, 43-45, 47, 49-51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527).
Regarding claim 33, 39, Feuersanger et al. discloses a method in a radio network node (see fig. 1, eNB), wherein the method comprises: 
sending, to a user equipment, a first message (read as RRC signaling in para. 0142) comprising information about a resource for use by the user equipment when transmitting channel quality reports, the resource is for periodic transmission of the channel quality reports on a physical uplink control channel (PUCCH) (Feuersanger et al. see para. 0142, 0231; channel quality feedback may be for example transmitted on pre-configured uplink resources on a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH), or alternatively on uplink resources on the physical uplink control channel (PUCCH) configured by RRC for periodic channel quality feedback.). Thus, the RRC is the 
sending, to the user equipment, a second message (read as (de) activation message in para. 0235) for activation, in the user equipment, the periodic transmission of the channel quality reports on the PUCCH using the resource identified in the first message (Feuersanger et al. see para. 0235-0237; the component carrier (de) activation message may be used to trigger/activate periodic channel quality feedback ( periodic CQI/PMI/RI transmission) with respect to the sub-frame where the component carrier (de) activation message for the action of the downlink component carrier is received); 
receiving, from the user equipment, at least a first channel quality report and a second channel quality report, wherein the first channel quality report and the second channel quality report are received on the PUCCH resource (Feuersanger et al. see para. 0235-0237; …starts signaling periodic CQI reports in the sub-frames and on the PUCCH resources that have been configured for the component carrier activated by the component carrier (de) activation message.). Thus, the base station starts receiving periodic CQI reports (e.g., first and second reports) in the resources configured by the RRC; 
sending, to the user equipment, a third message (read as the deactivation message in para. 0240) for deactivating, in the user equipment, the periodic transmission of the channel quality reports (Feuersanger et al. see fig. 22, fig. 23; paragraphs 0228, 0237-0240; the mobile terminal provide periodic CQI reports for DL CC2 with periodicity NPeriodicity configured for periodic CQI reporting, until the CC deactivation message of the base station deactivates DL CC2); 
However, Feuersanger et al. does not explicitly disclose the feature after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report.
after sending the third message for deactivation in the user equipment the periodic transmission of the channel quality reports on the PUCCH, receiving, from the user equipment, a third channel quality report (Lunttila et al. see fig. 5, Steps S1 and S6; para. 0066, 0070, 0074; In para. 0066, … the UE determines which component carriers of an aggregated carrier are considered to be deactivated. It should be appreciated that this determination can be made from determining which component carriers are considered to be activated, the remaining component carriers then being considered as deactivated. The determination as to whether or not a UE determines that particular component carrier to be deactivated may be dependent on the MAC level signaling received by the UE from the base station. In para. 0074, in the final step S6, a report is sent to the base station.). Thus, in S6, the base station receives a report from the UE after the deactivation signaling (e.g., MAC level signaling) being transmitted by the base station.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feurersanger et al. and to implement with the feature as taught by Lunttila et al. to receive a third report from the UE based on the deactivation signaling transmitted by the base station.
The motivation would be to provide transmission reliability.
Claims 43, 49 are directed to a User Equipment (UE), which is the opposite side of the radio network node having the reverse functionalities. Therefore the claims 43, 49 are rejected similarly to claims 33, 39, respectively.
Regarding claims 34, 40, 44, 50, Feuersanger et al. discloses the feature wherein the second message comprises a first indication for the activation of the periodic transmission of the at channel quality reports, wherein the second message comprises downlink control information, which comprises the first indication (Feuersanger et al. see paragraphs abstract; 0190, 0227).
Regarding claim 35, 41, 45, 51, Feuersanger et al. discloses the feature wherein the second message comprises a first indication for the activation of the periodic transmission of the channel quality reports, wherein the second message comprises a medium access control element, MAC CE, which comprises the first indication (Feuersanger et al. see paragraphs 0111, 0115).
Regarding claim 47, Feuersanger et al. does not explicitly disclose the feature wherein the third channel quality report of the channel quality reports is transmitted on a physical uplink shared channel, PUSCH, along with a scheduled uplink transmission.
Lunttila et al. from the same or similar fields of endeavor discloses the feature wherein the third channel quality report of the channel quality reports is transmitted on a physical uplink shared channel, PUSCH, along with a scheduled uplink transmission (Lunttila et al. see para. 0070; CSI report is to be sent on the PUCCH or the PUSCH. In one embodiment of the present invention, the periodic report would normally be sent on the PUCCH. However, if the UE is scheduled data in the uplink, then the periodic report would instead be sent on the PUSCH.). In other words, the periodic report would be switched from the PUCCH to the PUSCH (i.e., deactivate PUCCH reporting and activate PUSCH reporting) when scheduled data in the uplink is detected.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. and to implement with the feature as taught by Lunttila et al. to deactivate the PUCCH periodic reporting and to activate PUSCH periodic reporting if scheduled UL data exists in the UE is detected.
The motivation would be to lower transmission cost.


Claims 36, 42, 46, 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied 33, 39, 43 or 49 above, and further in view of IDS reference: 3GPP TSG RAN WG1 Meeting #49bis, R1-072721, Clarify UL physical channel scheduling for CQI report, June 25-29, 2007, hereinafter referred as “3GPP reference”.
Regarding claims 36, 42, 46, 52, Feuersanger et al. in view of Lunttila et al. does not explicitly disclose the feature wherein a second indication specifies a time period during which the periodic transmission is activated, the second indication being comprised in the first message or in the second message.
The 3GPP reference from the same or similar fields of endeavor discloses the feature wherein a second indication specifies a time period during which the periodic transmission is activated, the second indication being comprised in the first message or in the second message (3GPP see  page 2; fig. 1, Approach (b); the CQI format set includes measurement interval/timing of CQI report).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement with the feature as taught by the 3GPP reference to include indication of interval/timing of CQI report.
The motivation would be to enhance transmission efficiency.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied to claim 33, 39, 43 or 49 above, and further in view of Moberg et al. (Pub No.: 2011/0021230).
Regarding claim 37, Feuersanger et al. in view of Lunttila et al. does not explicitly the feature: in advance to sending the third message for deactivating the periodic transmission of the channel quality reports, the method further comprising: detecting existence of scheduled uplink transmission in a subframe; and, wherein the third channel quality report is received in the subframe on a physical uplink shared channel, PUSCH.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement with the feature as taught by Moberg et al. to determine whether PUSCH uplink data transmission is required, before transmits the uplink grant (e.g., deactivation message).
The motivation would be to provide transmission reliability.

Claims 38, 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feuersanger et al. (Pub No.: 2013/0039202) in view of Lunttila et al. (Pub No.: 2013/0163527) as applied to claim 33, 39, 43 or 49 above, and further in view of Mallik et al. (Pub No.: 2011/0188393).
Regarding claims 38, 48, Feuersanger et al. in view of Lunttila et al. does not explicitly disclose the feature for receiving, from the user equipment, a capability message for indicating the user equipment's capability relating to periodic or a-periodic transmission of the channel quality reports.
Mallik et al. from the same or similar fields of endeavor discloses the feature receiving, from the user equipment, a capability message for indicating the user equipment's capability relating to periodic or a-periodic transmission of the channel quality reports (Mallik et al. see paragraph 0088; a channel information reporting mode may be selected based on various factors such as the number of cells in the CoMP measurement set, the number of subbands, the channel conditions observed by the UE for different cells and subbands, the reporting capabilities of the UE (e.g., the bit rate available for channel reporting)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the disclosure of Feuersanger et al. in view of Lunttila et al. and to implement the feature as taught by Mallik et al. to receive UE’s capability information for transmission of a channel reporting mode.
The motivation would be to reduce transmission error rate.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liang et al. is a show system which considered to the claimed invention.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464